—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered May 19, 1995, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him to concurrent terms of 7 to 21 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. The record supports the court’s finding that none of the identification procedures were unduly suggestive (see, People v Chipp, 75 NY2d 327, 335-336, cert denied 498 US 833). Concur—Sullivan, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.